DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on April 8, 2022 are entered into the file. Currently, claim 1 is amended; claims 2, 4, and 13-15 are cancelled; resulting in claims 1, 3, 5-12, and 16-19 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided).
Regarding claims 1 and 5, Otsuka et al. teaches a soft magnetic metal powder comprising coated particles (5; composite particles), wherein each of the coated particles comprises a soft magnetic metal particle (3; core particle) including Fe ([0009], [0073]) and a coating part (31; insulating layer, 40; coating particle, 41; insulating layer) having an insulation property (Fig. 1, [0088]). Otsuka et al. teaches that the coating part is formed on a surface of the soft magnetic metal particle, and that the coating part includes a soft magnetic metal fine particle (40; coating particle) (Abstract, [0050]-[0051], [0053]). Otsuka et al. further teaches that the coating part includes organic binders such as phosphates or silicates, specifically borosilicate glass or phosphate based glass, as a main component ([0088], [0154]).
Although Otsuka et al. teaches that the coating part may have a thickness of 0.3 µm or more and 10 µm or less and teaches that the coating part thickness may be selected according to the desired magnetic and insulation properties ([0089]), the reference does not expressly teach a thickness of the coating part within the claimed range. However, in the analogous art of magnetic metal powders for use in powder magnetic cores and comprising phosphorous oxide coatings, Lee et al. teaches the magnetic metal powder (amorphous alloy powder) wherein a surface of the particles is covered by a coating part containing phosphorous oxide glass, wherein the insulating coating serves to minimize losses due to eddy currents between the powders ([0012], [0032]). Lee et al. further teaches a thickness of the coating part being 10 nm or more and 20 nm or less as still capable of achieving a dense and uniform coating without voids while being capable of achieving high filling ratios, wherein Lee et al. acknowledges that thinner thickness values of the coating layer are required to increase the filling ratio in pressed magnetic cores ([0002]-[0004], [0011], [0031], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating part of the soft magnetic metal particle disclosed by Otsuka et al. to have a thickness meeting the claimed range as taught by Lee et al. in order to enable formation of a dense and uniform coating.
Regarding claim 7, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particle being amorphous [0077].
Regarding claim 8, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches a dust core comprising the soft magnetic metal powder (11; powder core, [0117], Fig. 3, claim 10).
Regarding claim 9, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches a magnetic component comprising the dust core (10; choke coil, [0117], Fig. 3, claim 11).
Regarding claim 10, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the composite particles (5; soft magnetic metal powder) having an average particle size (D50) within the range of 50 μm or more and 500 μm or less ([0054], [0065]-[0066], [0071]). Since the average particle size of the core particle (3; soft metal magnetic particle) is necessarily smaller than the average particle size of the composite particle due to exclusion of the coating components, the average particle size (D50) of the core particle overlaps with the claimed range.
Otsuka et al. further teaches the core particle having a radius within the range of 15 μm or more and 27 µm or less (Table 1, Examples 1-10); thus the core particles in these Examples have a diameter in the range of 30 μm or more and 54 µm or less and fall squarely within the claimed range. In the above cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particles and the soft magnetic metal fine particles being made of different soft magnetic materials ([0013], [0153]).
Regarding claim 16, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particle being spherical ([0070], Fig. 1).
Regarding claim 17, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal fine particle having a short diameter direction (SD) which is approximately parallel to a radial direction (RD) of the core particle and a long diameter direction (LD) which is approximately parallel to a circumference direction (CD) of the core particle (see annotated Fig. 1 below).

    PNG
    media_image1.png
    583
    496
    media_image1.png
    Greyscale

Fig. 1 of Otsuka et al. (US 2014/0138570) annotated to show a short diameter direction (SD) and long diameter direction (LD) of a coating particle (40) which are parallel to a radial direction (RD) and circumference direction (CD) of the core particle (3).


Otsuka et al. further teaches that the soft metal magnetic fine particles are deformed along the surface of the soft magnetic metal particle during processing, such that the fine particles may take on an elongated shape rather than the circular shape shown in Fig. 1 ([0107], [0110]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Suetsuna et al. (US 2017/0209924, previously cited).
Regarding claim 3, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach an aspect ratio of the soft magnetic metal fine particle. However, in the analogous art of soft magnetic metal materials with low losses, Suetsuna et al. teaches a soft magnetic metal powder (10; flaky magnetic metal particles, [0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]) having soft magnetic metal particles including Fe (2; magnetic metal particles, [0037]), wherein a surface of the soft magnetic metal powder is covered by a coating part having an insulation property (14; coating layer, [0081]) and includes a soft magnetic metal fine particle (4; small magnetic metal particles, Fig. 7A, [0047]).
Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4) in one direction on the flat surface (6) in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of Otsuka et al. in view of Lee et al. by modifying the aspect ratio in order to decrease the thickness and increase the aspect ratio of the soft magnetic metal fine particles as taught by Suetsuna et al. in order to enable improved magnetic properties such as magnetic anisotropy, magnetic permeability, coercivity, and hysteresis loss.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 6, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, but does not expressly teach an average crystallite size. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle of Otsuka et al. in view of Lee et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Iyoda et al. (JP 2007-254768, cited on IDS, machine translation via EPO provided).
Regarding claims 18 and 19, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above. As noted above, Otsuka et al. teaches a coating part comprising phosphate-based glass (including a compound of P), but the combination of references does not expressly teach another coating part formed between the soft magnetic metal particle and the coating part.
However, in the analogous art of soft magnetic metal powders, Iyoda et al. teaches a powder comprising a soft magnetic metal particle (1; iron powder particle) made of iron having an additional coating part (4; ferrite layer, coating part A) containing Fe oxide as a main component and formed on the particle surface ([0027]) and a coating part (4; coating layer) containing silica formed on the ferrite layer ([0006], [0011]). It is noted that Otsuka et al. recognizes silicates as an equivalent material for the insulating layer ([0088]), thus one of ordinary skill in the art would readily appreciate that the silica layer of Iyoda et al. may be interchanged with a phosphate-based glass as taught by Otsuka et al.
Iyoda et al. further teaches that the ferrite layer includes an oxide of Fe as a main component and serves to impart high electrical insulation, high resistivity, and high magnetic permeability to the iron powder particles, and further having an effect of reducing eddy current losses in high frequency applications [0027]. Iyoda et al. further teaches the ferrite powder particles (3) which constitute the additional coating part (4; ferrite layer, coating part B) being Ni-Zn-Cu ferrite, wherein the inclusion of copper in particular serves to decrease the sintering temperature of the ferrite powder particles [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Otsuka et al. in view of Lee et al. by forming an additional coating part comprising Fe oxide and including Cu between the soft magnetic metal particle and the coating part as taught by Iyoda et al. in order to enable a soft magnetic metal powder having improved resistivity and magnetic permeability and to decrease a sintering temperature of the powder particles.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS).
Regarding claims 1 and 5, Suetsuna et al. teaches a soft magnetic metal powder comprising coated particles (10; flaky magnetic metal particles), wherein each of the coated particles comprises a soft magnetic metal particle (2; magnetic metal particle, [0037]) including Fe and a coating part (14; coating layer, Fig. 7B) having an insulation property (increases electrical resistance, [0081]) ([0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]). Suetsuna et al. teaches that the coating part is formed on a surface of the soft magnetic metal particle, and that the coating part includes a soft magnetic metal fine particle (4; small magnetic metal particle) ([0047], Fig. 7B). Suetsuna et al. further teaches that the coating part has a thickness in the range of 0.1 to 100 nm [0083], which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Although Suetsuna et al. teaches that the coating part may include oxides or composite oxides containing at least one non-magnetic metal, the reference does not expressly teach the coating part including a phosphate-, bismuthate-, or borosilicate-based glass. However, in the analogous art of magnetic metal powders for use in powder magnetic cores and comprising phosphorous oxide coatings, Lee et al. teaches the magnetic metal powder (amorphous alloy powder) wherein a surface of the particles is covered by a coating part containing phosphorous oxide glass, wherein the insulating coating serves to minimize losses due to eddy currents between the powders ([0012], [0032]). Lee et al. further teaches a thickness of the coating part being 10 nm or more and 20 nm or less as still capable of achieving a dense and uniform coating without voids while being capable of achieving high filling ratios, wherein Lee et al. acknowledges that thinner thickness values of the coating layer are required to increase the filling ratio in pressed magnetic cores ([0002]-[0004], [0011], [0031], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating part of the coated particle disclosed by Suetsuna et al. to include phosphate-based glass as taught by Lee et al. in order to increase the resistivity of the powder and minimize losses due to eddy currents between the powder particles.
Regarding claim 3, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4) in one direction on the flat surface (6) in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of Suetsuna et al. in view of Lee et al. by modifying the aspect ratio in order to decrease the thickness and increase the aspect ratio of the soft magnetic metal fine particles as taught by Suetsuna et al. in order to enable improved magnetic properties such as magnetic anisotropy, magnetic permeability, coercivity, and hysteresis loss.
Regarding claim 7, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches the soft magnetic metal particle being amorphous [0053].
Regarding claim 8, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches a dust core comprising the soft magnetic metal powder ([0105], Figs. 14A, 14B).
Regarding claim 9, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches a magnetic component comprising the dust core (such as transformers, inductors, choke coils; [0105]).
Regarding claim 10, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches the soft magnetic metal powder (10; flaky magnetic metal particles) having an average particle size (D50) of 26.6 μm or 33.5 μm (Figs. 6A, 6B). Since the average particle size of the soft magnetic metal particle (2; magnetic metal particles) is necessarily smaller than the average particle size of the flaky particle due to exclusion of the coating components, the average particle size (D50) of the core particle overlaps with the claimed range.
Suetsuna et al. further teaches the soft magnetic metal particle having a thickness within the range of 10 nm or more and 100 µm or less ([0032], [0041], Table 1, Examples 1-15); thus, the soft magnetic metal particles in these Examples have an average particle size which overlaps with the claimed range. In the above cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches the soft magnetic metal particles and the soft magnetic metal fine particle being made of the same soft magnetic material ([0047], [0049]).





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 6, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle of Suetsuna et al. in view of Lee et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0138570, cited on IDS).
Regarding claim 16, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach the soft magnetic metal particle being spherical. However, in the analogous art of composite particles for powder magnetic cores, Otsuka et al. teaches a soft magnetic metal powder (5; composite particle) comprising soft magnetic metal particles (3; core particle) including Fe ([0009], [0073]), wherein a surface of the soft magnetic metal particles is covered by a coating part (31; insulating layer, 40; coating particle, 41; insulating layer) having an insulation property (Fig. 1, [0050]-[0051], [0088]). Otsuka et al. further teaches the soft magnetic metal particles being spherical so that the composite particle has a high fluidity, thus enabling formation of a powder core having a high packing ratio and a high magnetic permeability ([0070], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particles of Suetsuna et al. in view of Lee et al. to have a spherical shape as taught by Otsuka et al. in order to increase the fluidity of the composite particles to enable formation of a powder core having a high packing ratio and a high magnetic permeability.
Regarding claim 17, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above. Although Suetsuna et al. teaches arranging the small magnetic metal particles in one dimension on the surface of the magnetic metal particles in order to increase magnetic anisotropy (Figs. 1D, 7A; [0034], [0050]), the combination of references does not expressly teach two dimensions of the soft magnetic metal fine particle being oriented with respect to the dimensions of the soft magnetic metal particles.
However, Otsuka et al. teaches the soft magnetic metal fine particle having a short diameter direction (SD) which is approximately parallel to a radial direction (RD) of the core particle and a long diameter direction (LD) which is approximately parallel to a circumference direction (CD) of the core particle (see annotated Fig. 1 previously presented). Otsuka et al. further teaches that the soft metal magnetic fine particles are deformed along the surface of the soft magnetic metal particle during processing, such that the fine particles may take on an elongated shape rather than the circular shape shown in Fig. 1 ([0107], [0110]). Otsuka et al. further teaches that compressing the fine particles in this way enables the fine particles to be uniformly distributed to cover the core particles and to be more firmly bonded to the core particle to prevent detachment ([0107]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of Suetsuna et al. by taking on the claimed orientation with respect to the core particle in order to enable uniform distribution and firm bonding to prevent detachment of the fine particle, as taught by Otsuka et al.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Iyoda et al. (JP 2007-254768, cited on IDS).
Regarding claims 18 and 19, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above. As noted above, Lee et al. teaches a coating part comprising phosphate-based glass (including a compound of P), but the combination of references does not expressly teach another coating part formed between the soft magnetic metal particle and the coating part.
However, in the analogous art of soft magnetic metal powders, Iyoda et al. teaches a powder comprising a soft magnetic metal particle (1; iron powder particle) made of iron having an additional coating part (4; ferrite layer, coating part A) containing Fe oxide as a main component and formed on the particle surface ([0027]) and a coating part (4; coating layer) containing silica formed on the ferrite layer ([0006], [0011]). It is noted that Suetsuna et al. teaches that the insulating layer (14) may contain an oxide of Si ([0081]), similar to the coating layer of Iyoda et al.
Iyoda et al. further teaches that the ferrite layer includes an oxide of Fe as a main component and serves to impart high electrical insulation, high resistivity, and high magnetic permeability to the iron powder particles, and further having an effect of reducing eddy current losses in high frequency applications [0027]. Iyoda et al. further teaches the ferrite powder particles (3) which constitute the additional coating part (4; ferrite layer, coating part B) being Ni-Zn-Cu ferrite, wherein the inclusion of copper in particular serves to decrease the sintering temperature of the ferrite powder particles [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Suetsuna et al. in view of Lee et al. by forming an additional coating part comprising Fe oxide and including Cu between the soft magnetic metal particle and the coating part as taught by Iyoda et al. in order to enable a soft magnetic metal powder having improved resistivity and magnetic permeability and to decrease a sintering temperature of the powder particles.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 6, 7, and 16-19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by the amendments to claim 1 in the response filed April 8, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments filed April 8, 2022, see pages 5-8, have been fully considered but they are not persuasive. Additionally, Applicants’ Declaration of April 8, 2022 (“Second Mori Declaration”) is acknowledged and entered.

With respect to the allegations of unexpected results, the Applicant submits that regardless of the composition and crystal type of the soft magnetic metal particle, the composition of the coating material, and the composition of the soft magnetic metal fine particle, when the thickness of the coating part is within the claimed range, both magnetic permeability and withstand voltage can be achieved as compared to when the thickness is outside of the claimed range (p. 3 of Second Mori Declaration).
This argument is not persuasive. As previously set forth in paragraphs 65-69 of the previous office action, the claims as written are broader than the data relied upon such that the claimed invention is not commensurate in scope with the allegations of unexpected results. See MPEP 716.02(d). Although the data of Table B provided in the Second Mori Declaration is sufficient to show that the trend in magnetic permeability and withstand voltage is achieved regardless of the composition and crystal type of the soft magnetic metal particle, the data is not sufficient to conclude that the alleged unexpected results would similarly be achieved for all coating part materials encompassed by the claim or for all compositions of the soft magnetic metal fine particle. In the response filed April 8, 2022, the Applicant also does not address whether either the aspect ratio of the soft magnetic metal fine particle or the average particle size of the soft magnetic metal particles has an effect on the alleged unexpected results; thus, the previous arguments regarding those features are maintained. A detailed discussion is presented below regarding the differences in scope between the claimed invention and the alleged unexpected results based on the data provided in Table 3 of the instant specification, Table 3A of the First Mori Declaration, and Table B of the Second Mori Declaration.
With respect to the coating part material, independent claim 1 broadly recites a limitation on the coating part material, wherein “the coating part includes at least one selected from the group consisting of a phosphate based glass, a bismuthate based glass and a borosilicate based glass, as a main component”. However, in all of the Examples of Tables 3, 3A, and B, the coating part materials are significantly more narrow oxide glass compositions comprising four or five different components each. Specifically, each material contains ZnO and one or more of BaO, R2O, or Al2O3 in addition to the P2O5, Bi2O3, or B2O3-SiO2 main component.
Furthermore, although the data in Table B demonstrates that the coating part thickness range of 1 to 200 nm has criticality with respect to the magnetic permeability and withstand voltage when the coating part material is P2O5-ZnO-R2O-Al2O3, such a trend has not been shown for the BaO-ZnO-B2O3-SiO2-Al2O3 or Bi2O3-ZnO-B2O3-SiO2 materials. A single data point showing the values of permeability and withstand voltage at 20 nm thickness for each of the exemplary borosilicate-based and bismuthate-based glasses is not sufficient to demonstrate criticality over the entire claimed range of 1 to 200 nm for those materials.
Moreover, the scope of the terms “phosphate based glass”, “bismuthate based glass”, and “borosilicate based glass” includes a large number of species within each genus of glass material. Given that Tables 3, 3A, and B only show one specific material for each of these types of glasses, it is not clear from the data provided whether the alleged unexpected results would be achieved for each and every coating part material encompassed by compounds containing phosphate based glasses, bismuthate based glasses, and borosilicate based glasses as a main component. In other words, a single specific glass compound is not taken to be representative of the entire genus as claimed. In order to conclude that similar results would be obtained for all coating part materials within the scope of the generic claim, an adequate number of species from each genus must be tested over the claimed coating part thickness range. See MPEP 716.02(d)(I).

With respect to the average particle size of the soft magnetic metal particles, although dependent claim 10 broadly recites that the soft magnetic metal particles have an average particle size (D50) within the range of 0.3 to 100 µm, independent claim 1 is silent to an average particle size (D50). As noted in paragraph [0024] of the as-filed specification, the average particle size (D50) is set within the above range so that sufficient moldability and predetermined magnetic properties can be maintained. Paragraph [0081] of the instant specification further discloses that the amount of the glass powder necessary for forming the coating part having a predetermined thickness differs depending on the particle size of the soft magnetic metal particle to which the coating part is formed; however, the data provided in Tables 3, 3A, and B only show data for soft magnetic metal particles having average particle sizes (D50) of 20 to 25 µm. Therefore, it is not clear from the data provided whether the alleged unexpected results are achieved when the soft magnetic metal particle has any average particle size, or if only certain values of average particle size are suitable for achieving the desired balance of magnetic permeability and withstand voltage.

With respect to the soft magnetic metal fine particle aspect ratio, although dependent claim 3 broadly recites that an aspect ratio of the soft magnetic metal fine particle is 1:2 to 1:10000, independent claim 1 is silent to an aspect ratio of the fine particle. As noted in paragraph [0077] of the as-filed specification, the aspect ratio of the soft magnetic metal fine particle appears to affect the magnetic permeability of a dust core formed from the soft magnetic metal powder (see Table 2); however, the data provided in Tables 3, 3A, and B only show Examples wherein the soft magnetic metal fine particle has an aspect ratio of 1:2. Therefore, it is not clear from the data provided whether the alleged unexpected results are achieved when the soft magnetic metal fine particle has any aspect ratio, or if only certain aspect ratios are suitable for achieving the desired balance of magnetic permeability and withstand voltage. 

With respect to the soft magnetic metal fine particle composition, the independent claim also does not recite a specific composition of the soft magnetic metal fine particle. The data of Tables 3, 3A, and B demonstrate that the alleged unexpected results are achieved when the soft magnetic metal fine particle has a composition of Fe, Fe50Ni50, or Fe99.5B0.5 but does not provide any exemplary soft magnetic metal fine particle compositions that do not include Fe. Absent further evidence that the alleged improvements are necessarily achieved with a soft magnetic metal fine particle made of any soft magnetic metal material, the independent claim must be limited to wherein the soft magnetic metal fine particle includes Fe.


With respect to the prior art rejection over Otsuka et al. in view of Lee et al., the Applicant argues on page 7 of the remarks that there is no prima facie case of obviousness because the modification of reducing the thicknesses of the insulating layers of Otsuka et al. would frustrate Otsuka’s objectives.
This argument is not persuasive. In disclosing a thickness of the coating part, Otsuka et al. teaches that the thickness is preferably within the range of 0.3 µm to 10 µm in order to prevent a decrease in overall magnetic permeability and the like while maintaining sufficient insulation between the core particle and the coating particle [0089]. In other words, Otsuka et al. teaches that the relationship between coating part thickness and magnetic and insulation properties is known: the coating part thickness is inversely related to the overall magnetic permeability and directly related to insulation properties. Therefore, although Otsuka et al. may prefer to have a particular balance between permeability and insulation, it would have been obvious to one of ordinary skill in the art to optimize the coating part thickness according to the balance of magnetic and insulation properties required by the application of the soft magnetic metal powder.
With the additional teachings of Lee et al., as noted in the rejections above, it would further be obvious to select a coating part thickness as thin as 10 to 20 nm in order to form a coating part having uniform thickness without the presence of voids, where a coating part having a thickness of 10 to 20 nm would be expected to have stronger magnetic properties and a high filling ratio while also maintaining adequate insulation characteristics. As such, the Applicant’s arguments that the modification of Otsuka et al. to have a thickness in the range taught by Lee et al. would render the soft magnetic metal powder of Otsuka et al. unsatisfactory are not found persuasive.
The Applicant further argues on page 8 of the remarks that none of the applied prior art could have predicted the balance of good magnetic permeability and withstand voltage obtained by optimizing the thickness of a coating part.
This argument is not persuasive. As noted above, Otsuka et al. expressly teaches that the thickness of the insulating layers is set within a particular range so as to suppress a decrease in the overall magnetic permeability while sufficiently insulating between the core particle and the coating particle [0089]. Suetsuna et al. similarly teaches that the thickness of the coating layer is preferably set larger from the viewpoint of thermal stability, oxidation resistance, and electrical resistance, but that a decrease in magnetic permeability can occur if the thickness is too large [0083]. Additionally, the previously cited reference to Nakamura also teaches a coated particle (2) comprising an oxide film (2b) provided on the surface of a soft magnetic metal base portion (2a) ([0035]), wherein when the thickness of the oxide film is below the lower limit of 5 nm, the insulating property between the coated particles is deteriorated, and when the thickness is above the upper limit of 200 nm, the magnetic characteristics are deteriorated [0055].
In view of the above teachings from the prior art, it has been well-established before the effective filing date of the claimed invention that the thickness of a coating part having an insulation property is a result-effective variable which can be optimized according to the desired balance of insulating properties (i.e. withstand voltage) and magnetic permeability for a particular application of the soft magnetic metal powder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edo et al. (US 2009/0007418) teaches a powder magnetic core formed by press molding soft magnetic metal particles (1), each of which comprises an insulating oxide layer (12), such as glasses containing SiO2, B2O3, or P2O5, formed on a soft magnetic metal particle (11) (Abstract, [0026], [0029]-[0030], Fig. 1). Edo et al. further teaches that when the thickness of the insulating layer is increased, magnetic permeability decreases, and when the insulating layer is made thinner, the eddy current loss increases due to a decrease in resistivity [0010].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785            
                                                                                                                                                                                            
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785